Citation Nr: 0217170	
Decision Date: 11/26/02    Archive Date: 12/04/02

DOCKET NO.  00-12 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected bilateral hearing loss, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.

3.  Entitlement to a compensable rating for the service-
connected perforated tympanic membranes.

4.  Entitlement to service connection for a prostate 
disability, claimed on a direct basis and as secondary to 
exposure to herbicides (Agent Orange).

5.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
right shoulder disability.

(The issues of entitlement to service connection for the 
stomach, right knee, low back, and right shoulder 
disabilities, as well as the issue of an increased rating 
for the service-connected tinnitus, will be the subject of a 
later decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to May 
1970.  His DD Form 214 reflects service in the Republic of 
Vietnam and receipt of a Purple Heart and Combat Action 
Ribbon.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision by the 
New York, New York RO, which granted increased ratings for 
the bilateral hearing loss and PTSD, assigned a separate 
noncompensable evaluation for perforation of the tympanic 
membranes, held that new and material evidence had not been 
submitted to reopen a claim for a right shoulder disability, 
and denied service connection for tinnitus, a prostate 
disability, a stomach disability, a right knee disability, 
and a low back disability.

The veteran's representative submitted a notice of 
disagreement (NOD) in February 2000, expressing disagreement 
with all issues addressed in the January 2000 rating 
decision.  

Thereafter, in a January 2002 rating decision, the RO 
granted the veteran service connection for tinnitus and 
assigned a 10 percent evaluation.  Thus, the full benefit 
sought on appeal was granted and the issue of service 
connection for tinnitus 
is no longer before the Board.  

The veteran's representative has presented argument with 
respect to the issues of entitlement to earlier effective 
dates for the 10 percent ratings assigned to the service-
connected bilateral hearing loss and PTSD; however, those 
issues have not been perfected for appellate review.  

In this case, the February 2000 NOD did not express 
disagreement with the effective dates of the 10 percent 
ratings assigned to the bilateral hearing loss and PTSD.  
Thus, these issues were not included on the March 2000 
Statement of the Case.  While the April 2000 VA Form 9 may 
be considered a timely NOD as to the effective date issues, 
and the March 2002 Supplemental Statement of the Case 
included these issues, there is nothing in the file 
thereafter that could be construed as a timely substantive 
appeal.  Therefore, the Board does not have proper 
jurisdiction to adjudicate these claims.

The Board is undertaking additional development on the 
issues of service connection for the claimed stomach, right 
knee, low back, and right shoulder disabilities, as well as 
the issue of an increased rating for the service-connected 
tinnitus, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing the veteran's response to the notice, the 
Board will prepare a separate decision addressing these 
issues.

Finally, the Board notes that the issue of entitlement to an 
increased rating for the service-connected tinnitus appears 
to have been placed in appellate status by the 
representative's September 2002 Brief.  Ordinarily, the 
Board would remand this issue to the RO for issuance of a 
statement of the case at this time.  See Manlincon v. West, 
12 Vet. App. 238 (1999).  However, since the claims folder 
will be retained at the Board for additional development on 
other issues, the Board will address the matter at a later 
date.  


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issues decided herein has been 
obtained.

2.  The veteran's right ear hearing loss is manifested by an 
average pure tone threshold of 32.5 decibels in the 
frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz with 
speech discrimination ability of 80 percent, and his left 
ear hearing loss is manifested by an average pure tone 
threshold of 33.75 decibels in the frequencies of 1,000, 
2,000, 3,000, and 4,000 Hertz with speech discrimination 
ability of 74 percent, during the March 1999 VA examination.

3.  The November 1999 VA psychiatric examination report 
states that the veteran avoided people, isolated himself, 
and had episodes of intense anger at work and at home, as 
well as experienced nightmares, flashbacks, and insomnia.  
Occupational and social impairment with reduced reliability 
and productivity has not been demonstrated.  

4.  The evidence does not show that the veteran suffered 
from a prostate disability during service, or that any such 
currently diagnosed disability is related to his military 
service, to include exposure to herbicides.

5.  In December 1970, the RO denied the veteran's claim of 
service connection for a right shoulder; the veteran did not 
appeal from this decision.  

6.  The new information added to the record since the 
December 1970 decision includes evidence that is relevant 
and probative to the issue of service connection for a right 
shoulder disability, and is so significant it must be 
considered in order to fairly decide the merits of the 
claim.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for the service-
connected bilateral hearing loss, greater than 10 percent 
disabling, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.85, 4.86, Diagnostic Code 6100 (1998); 38 C.F.R. §§ 4.85-
4.87, Diagnostic Code 6100 (2002).

2.  The criteria for a 30 percent rating for the service-
connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 4.130, including 
Diagnostic Codes 9411, 9440 (2002).

3.  The criteria for a compensable rating for the service-
connected perforated tympanic membranes have not been met.  
38 U.S.C.A. § 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.321, 4.7, 4.87, including Diagnostic Code 6211 (1998) 
and 38 C.F.R. § 4.87, including Diagnostic Code 6211 (2002).  

4.  The veteran is not shown to have a prostate disability 
that was incurred in or aggravated by service, nor may it be 
presumed to have been incurred as a result of exposure to 
herbicides during service.  38 U.S.C.A. § 1110, 1131, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307(a)(6), 
3.309(e) (2002).

5.  New and material evidence has been submitted, since the 
December 1970 rating decision, to reopen the claim of 
service connection for a right shoulder disability.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. §3.156(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  FACTUAL BACKGROUND

The veteran's service medical records show no subjective 
complaints or objective findings of a prostate disability.  

In August 1970, the veteran underwent a VA examination.  
Examination of the veteran's genitourinary and digestive 
systems were normal.  The examiner diagnosed the veteran as 
having rhinitis, bilateral conductive hearing loss, and 
residuals of perforated tympanic membranes.

In October 1984, the veteran was privately hospitalized for 
pancreatitis. Examination of the veteran's genitourinary 
system was normal.

In November 1999, the veteran underwent a VA psychiatric 
examination.  At the time of the examination, the veteran 
was employed, but had complaints of being irritable at work, 
as well as at home.  The veteran further stated that he 
tended to isolate himself and avoid people, including any 
stimuli that would remind him of the War.  The veteran also 
had complaints of nightmares, flashbacks, insomnia, numbing 
of feelings, and problems with emotions.  In the past, the 
veteran had made holes in the walls of his home because of 
his "intensive anger."

Upon examination, the veteran was oriented and recent and 
remote memory was intact.  There were no disordered 
perceptions or suicidal ideas.  His mood was depressed and 
anxious and his affect was appropriate to such mood.  The 
examiner diagnosed the veteran as having PTSD after review 
of the claims file, and assigned a Global Assessment of 
Functioning (GAF) score of 55.

In March 1999, the veteran underwent a series of VA 
examinations.  During the audiology examination, the veteran 
reported a history of tinnitus, vertigo, ear infections with 
drainage, and noise exposure.  Upon examination, the 
veteran's pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
35
30
30
LEFT
45
35
35
30
35

Furthermore, the veteran's speech recognition scores were 80 
percent for the right ear and 74 percent for the left ear.  
The examiner diagnosed the veteran as having a mild 
sensorineural hearing loss with good speech discrimination 
in the right ear, and mild to severe mixed hearing loss with 
fair speech discrimination in the left ear.

Regarding the actual examination of the veteran's ears, the 
veteran reported a history of perforated tympanic membranes.  
The examiner reported the auricles, external canals, the 
tympanums, and the mastoids were normal.  Likewise, there 
was no active ear disease or infections.  As to the tympanic 
membranes, the right was normal and intact, and left was 
markedly scarred and retracted with an area that appeared to 
be a healed perforation.  The examiner diagnosed the veteran 
as having hearing loss and tinnitus.

During the genitourinary examination, the veteran reported a 
history of dysuria, frequency, and poor stream.  At the time 
of the examination, the veteran stated that he was now 
"perfectly normal."  Physical examination was normal, except 
for the rectal examination revealing the prostate to be 
broad, slightly extended upwards, but smooth, firm, and 
benign.  The examiner diagnosed the veteran as having benign 
prostatic hypertrophy.

Private pharmacy records show that the veteran was 
prescribed Hytrin for symptoms of prostate enlargement, as 
well as unrelated medication for respiratory problems.

II.  ANALYSIS

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The Act and its 
implementing regulations essentially eliminate the concept 
of the well-grounded claim.  38 U.S.C.A. § 5107(a) (West 
Supp. 2002); 38 C.F.R. § 3.102 (2002).  They also include an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103 (West Supp. 2002);  38 C.F.R. § 3.159(b) 
(2002).  In addition, they define the obligation of VA with 
respect to its duty to assist the claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2002).

Considering the record in light of the above, the Board 
finds that the passage of the VCAA and its implementing 
regulations does not prevent the Board from rendering a 
decision on the claims discussed herein at this time, as all 
notification and development action needed to render a fair 
decision on the claim on appeal has, to the extent possible, 
been accomplished.

Through the January 2000 rating decision, March 2000 
statement of the case, March 2002 supplemental statement of 
the case, and the May 2001 correspondence from the RO, the 
veteran and his representative have been notified of the law 
and regulations governing entitlement to the benefits he 
seeks, the evidence which would substantiate his claims, and 
the evidence which has been considered in connection with 
his appeal.  Thus, the Board finds that the veteran has 
received sufficient notice of the information and evidence 
needed to support his claims, and provided ample opportunity 
to submit information and evidence.  Moreover, because, as 
explained below, there is no indication whatsoever that 
there is any existing, potentially relevant evidence to 
obtain, the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved 
by the VA, is not here at issue.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate his claims.  The veteran requested 
a hearing before a member of the Board at the RO, but later 
rescinded that request.  Furthermore, the RO has arranged 
for the veteran to undergo VA examinations in connection 
with the claims and has obtained all available evidence 
identified by the veteran.  The Board notes that neither the 
veteran nor his representative has identified any existing 
pertinent evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of the claims 
at this juncture, without first remanding to the RO for 
explicit VCAA consideration, or for any additional 
notification and/or development action .  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

Increased ratings

The veteran contends that the service-connected PTSD and 
bilateral hearing loss are more disabling than the currently 
assigned 10 percent evaluations, and that he is entitled to 
a compensable rating for the perforated tympanic membranes.

Disability evaluations are determined by the application of 
a schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Board has reviewed the veteran's claims for increased 
evaluations in light of the history of the disabilities; 
however, where, as in this case, entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  

1.  PTSD.  The veteran's service-connected PTSD is currently 
evaluated as 10 percent disabling under the provisions of 
38 C.F.R. § 4.130, Diagnostic Code 9411.  Pursuant to 
Diagnostic Code 9411, a 10 percent rating is warranted for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  

A 30 percent rating is assigned when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9203 (2001).

After careful consideration of the evidence, the Board 
concludes that the veteran is entitled to a 30 percent 
rating, but no more, for the service-connected PTSD.  During 
the November 1999 VA examination, the veteran stated that he 
had problems with intense anger and irritability while at 
work and at home.  Likewise, he tended to isolate himself 
and avoid people or situations that reminded him of the War.  
The veteran also stated that he experienced nightmares, 
flashbacks, and insomnia.  After examination, the examiner 
reported that the veteran's mood was depressed and anxious 
with a corresponding affect.

Additionally, the examiner assigned the veteran a GAF score 
of 55.  The Board notes that the GAF scale reflects the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  American 
Psychiatric Association, DSM-IV, at 32; 38 C.F.R. §§ 
4.125(a), 4.130.  GAF scores ranging from 51 to 60 reflect 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  See, e.g., 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

Therefore, given the VA examination, including the GAF 
score, as well as applying the benefit of the doubt 
doctrine, the Board concludes that his current level of 
severity more nearly approximates the criteria required for 
a 30 percent disabling evaluation.  The Board also 
concludes, however, that the veteran's PTSD does not warrant 
a rating higher than 30 percent rating.  The evidence does 
not show occupational and social impairment with reduced 
reliability and productivity, to include such symptoms as 
panic attacks more than once a week, impaired short and 
long-term memory, impaired judgment and abstract thinking, 
difficulty in establishing and maintaining effective social 
and occupational relationships, suicidal or homicidal 
ideations, or hallucinations or delusions.

2.  Bilateral hearing loss.  The veteran contends that his 
service-connected bilateral hearing loss is more severe than 
the currently assigned 10 percent rating indicates.  The 
Board notes that effective June 10, 1999, during the 
pendency of this appeal, the VA's Ratings Schedule, 38 
C.F.R. Part 4, was amended with regard to evaluating hearing 
impairment and other diseases of the ear.  64 Fed. Reg. 
25208, 25209 (1999) (codified at 38 C.F.R. §§ 4.85-4.87).  
Where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more 
favorable to the veteran will apply.  Karnas, 1 Vet. App. at 
308.  The March 2000 SOC included laws and regulations 
pertaining to both sets of criteria and the RO's 
consideration of each.  

In this regard, the Board notes that the evaluation of 
hearing impairment is based on examinations using controlled 
speech discrimination tests together with results of a 
puretone audiometry test.  38 C.F.R. § 4.85.  The results 
are charted on Table VI and Table VII.  Thus, in order to 
assign an increased evaluation for his bilateral hearing 
loss, the veteran must demonstrate a decrease in percentage 
of speech discrimination and/or an increase in average 
puretone decibel loss.  The Board has compared the previous 
versions of Table VI and Table VII, and the new versions of 
these tables.  There has been no discernable change.  
Further, the Board finds that the revisions made to 38 
C.F.R. § 4.86 pertained to only exceptional patterns of 
hearing loss, and that consideration of these newly 
developed criteria would by no means affect the outcome of 
the veteran's claim in this case. 

Again, with respect to the actual application of the 
criteria used for evaluating hearing loss in this case, it 
is observed that the criteria make provision for a range of 
disability ratings, from noncompensable (zero percent) to 
100 percent.  This is based upon impairment of hearing as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold as 
measured by pure tone audiometry in the frequencies of 1000, 
2000, 3000, and 4000 hertz (Hz).  The rating schedule 
establishes 11 levels of auditory acuity, designated from 
level I, for essentially normal hearing, to level XI, for 
profound deafness. See 38 C.F.R. § 4.85 and Diagnostic Code 
6100.

The specific assignment of a disability evaluation for 
hearing loss is achieved by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

Applying 38 C.F.R. § 4.85 to the March 1999 VA audiological 
examination, the veteran was properly evaluated as 10 
percent disabling.  Based on an 80 percent speech 
recognition score and a 32.5-decibel average puretone 
threshold in the right ear, Table VI indicates a designation 
of Level III.  Based on a 74 percent speech recognition 
score and a 33.75-decibel average puretone threshold in the 
left ear, Table VI indicates a designation of Level IV.  
When applied to Table VII, the numeric designations of "III" 
for the right ear and "IV" for the left translates to a 10 
percent evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

The puretone thresholds recorded do not show exceptional 
patterns of hearing impairment such that 38 C.F.R. § 4.86 
should be considered.  

After review of the medical evidence and applying the 
regulations to the veteran's audiological results of March 
1999, the Board notes that a rating in excess of 10 percent 
is not warranted.

The Board acknowledges the veteran's complaints that his 
hearing loss is more disabling than currently evaluated.  
While there is no dispute in this case that the veteran does 
suffer from mild to severe hearing loss, the overall 
severity of such hearing loss falls short of meeting the 
criteria for a rating higher than 10 percent.  The Board has 
no discretion in this regard and must predicate its 
determination on the basis of the preponderance of the 
evidence extracted from the audiological evidence of record.  
For the foregoing reasons, the Board concludes that the 
evidentiary record does not support a grant of an evaluation 
higher than 10 percent for bilateral hearing loss with 
application of all pertinent governing criteria. 

3.  Perforated tympanic membranes.  The veteran further 
claims that he is entitled to a compensable rating for the 
service-connected perforated tympanic membranes.  The 
veteran is currently rated under Diagnostic Code 6211, which 
allows for a noncompensable evaluation for a perforated 
tympanic membrane.  

As stated above, during the course of this appeal, certain 
regulatory changes were made to the criteria for evaluating 
audiological disabilities.  Under the original and the 
revised rating criteria, perforation of the tympanic 
membrane must be rated as noncompensable.  38 C.F.R. § 
4.87a, Diagnostic Code 6211 (1998); 38 C.F.R. § 4.87, 
Diagnostic Code 6211 (2002).  No other rating code, such as 
Code 6200 or 6201 for otitis media or 6204 or 6205 for 
disorders manifested by vertigo or dizziness appear 
applicable in light of the absence of such findings on 
examinations.  The Board finds, therefore, that entitlement 
to a compensable disability rating for that disorder is not 
shown.

In deciding the veteran's claims for increase, the Board has 
also considered whether the record presents a basis for 
assignment of increased ratings in this case on an extra-
schedular basis under 38 C.F.R. § 3.321(b)(1).  However, the 
criteria for invoking the procedures set forth in that 
regulation are not met.  The Board acknowledges the 
veteran's assertions, however, it has not been shown by the 
competent, credible evidence of record that any of the 
service-connected disabilities under consideration herein 
has resulted in marked interference with employment (i.e., 
beyond that contemplated in the assigned evaluation).  In 
addition, frequent periods of hospitalization, within the 
meaning of section 3.321(b)(1), are not shown, nor are the 
disabilities on appeal shown to otherwise present such an 
exceptional or unusual disability picture as to render 
application of the normal schedular rating criteria 
impractical.  In the absence of evidence of such factors as 
those outlined above, the Board is not required to refer or 
remand the claim for compliance with the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 

Service Connection 

The veteran contends that he is entitled to service 
connection for a prostate disability which was incurred in 
service, to include his service in the Republic of Vietnam.  
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  The regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

In granting service connection, when there is an approximate 
balance of positive and negative evidence regarding any 
issue material to the determination of a matter, VA shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107.  

The Board notes that the veteran's service medical records 
reveal no subjective complaints or objective findings 
related to a prostate disability.  Likewise, during the 
August 1970 VA examination, immediately following service, 
the veteran had no complaints of a prostate disability and 
the examiner found the veteran's genitourinary system to be 
normal.  Furthermore, while the Board acknowledges that the 
veteran does suffer from a current disability, as was 
diagnosed during the March 1999 VA examination, the evidence 
does not show that the currently diagnosed benign prostatic 
hypertrophy was incurred in, or the result of, the veteran's 
service.

A grant of service connection for prostate cancer on a 
presumptive Agent Orange basis is available under the law .  
38 C.F.R. § 3.309(e).  In this instant case, the veteran 
does not have prostate cancer, rather he has been diagnosed 
as having benign prostatic hypertrophy.  Thus, because he 
does not have a disease for which service connection on a 
presumptive basis is available, his exposure to Agent Orange 
in Vietnam is not presumed.  See McCartt v. West, 12 Vet. 
App. 164, 168-69 (1999).  However, he may still establish 
entitlement to service connection for his claimed disability 
due to exposure to Agent Orange on a direct incurrence basis 
under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The veteran's currently demonstrated prostate condition was 
not manifested until many years after service and there is 
no evidence that the condition is related to service.  The 
Board has considered the veteran's assertions as to the 
relationship between his prostate condition and service; 
however, as a layperson without the appropriate medical 
training or expertise, the veteran is not competent to 
render a probative opinion on a medical matter, such as the 
etiology of the claimed disability.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992).  See also Routen v. Brown, 10 
Vet. App. 183, 186 (1997).  

Thus, the Board finds the preponderance of the evidence if 
against the claim of service connection for a prostate 
condition.  The Board has considered the applicability of 
the benefit of the doubt doctrine, but finds that the 
competent evidence neither supports a finding that, nor is 
in relative equipoise on the question of whether, the 
veteran's current prostate condition is in any way related 
to service.  Accordingly, that doctrine is not applicable in 
the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).

New and Material Evidence

Historically, the veteran filed an original claim for a 
right shoulder disability in June 1970.  In a rating 
decision, dated in December 1970, the RO denied the 
veteran's claim because the veteran's service medical 
records did not show evidence of a right shoulder 
disability.  The veteran did not appeal and this decision 
became final.  

A claim will be reopened if new and material evidence has 
been submitted since the last final decision on the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 
9 Vet. App. 273 (1996).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  [Parenthetically, the Board 
notes the regulations implementing the VCAA includes a 
revision of 38 C.F.R. § 3.156.  However, that revision 
applies only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.156(a)).  As the 
instant claim was filed prior to August 29, 2001, the Board 
will apply the version of 38 C.F.R. § 3.156(a) in effect 
prior to August 29, 2001; that version appears in the 2001 
edition of Title 38 of the Code of Federal Regulations]. 

In the case at hand, the evidence available for the RO's 
consideration in December 1970 included service medical 
records, which revealed no subjective complaints or 
objective findings of a right shoulder disability, and an 
August 1970 VA examination report, which shows the veteran 
had complaints of right shoulder pain and a diagnosis of 
residuals of a "concussion" to the right shoulder.  

In December 1998, the veteran applied to reopen his claim of 
service connection for a right shoulder disability.  

The additional evidence received since the December 1970 
decision includes a VA examination report, dated March 1999, 
showing that the veteran had complaints of intermittent pain 
and crepitus in the acromial area and that he had difficulty 
lifting heavy objects.  Examination revealed decreased range 
of motion and the examiner diagnosed the veteran as having 
arthralgia of the right shoulder.

The Board finds, on review of the additional material now of 
record, that new evidence has been presented that is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim of service 
connection for a right shoulder disability and the claim is 
reopened.  


ORDER

1.  Entitlement to an increased rating for the service-
connected bilateral hearing loss, greater than 10 percent, 
is denied.

2.  A 30 percent rating for the service-connected PTSD is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

3.  Entitlement to a compensable rating for the service-
connected perforated tympanic membranes, is denied.

4.  Entitlement to service connection for a prostate 
disability, is denied.

5.  As new and material evidence has been submitted to 
reopen the claim of service connection for a right shoulder 
disability, the appeal to this extent is granted, subject to 
further development.




		
	M. E. LARKIN 
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



